Exhibit 10.3




PLEDGE AGREEMENT


This Pledge Agreement (the "Agreement") dated as of May 18th, 2009 is made by
and between Astrata Group, Inc., a Nevada corporation (the "Guarantor"), and
Fame Trading Ltd. (the "Lender") with respect to the following:


A. Guarantor owns all of the issued and outstanding stock in Astrata (Asia
Pacific) Pte Ltd ("Borrower") which is indebted to Lender pursuant to the terms
of that certain Loan Letter and Facility Agreement dated May 15, 2009 (the
"Loan"). The obligations under the Loan arc secured by that certain Debenture,
dated as of the date hereof, between the Borrower and Lender (the "Loan
Agreement").


B. It is a condition to the making of the loans reflected in the Loan that the
Guarantor provides a guarantee. as evidenced by that certain "Continuing
Guarantee" dated May 15, 2009. and secure the guarantee with, among other
things, a pledge of all of Guarantor's stock in the Borrower.


C. Guarantor has agreed to pledge all of Guarantor's stock in the Borrower as
security for the performance of all of Guarantor's agreements, promises and
obligations under the guarantee.


NOW, THEREFORE, in consideration of the premises and in order to induce the
Lender to extend credit to the Borrower, and in consideration of other
obligations hereinafter incurred, Guarantor hereby agrees as follows:


ARTICLE I
PLEDGE OF STOCK


SECTION 1.1 Pledge of Stock. Guarantor hereby pledges all of Guarantor's stock
in the Borrower, together with any and all rights, dividends. new securities or
other property to which Guarantor is or may hereafter become entitled to receive
on account of such property (the "Stock") to secure the satisfaction and
performance of all of Guarantor's agreements, promises and obligations under the
Continuing Guarantee and this Agreement. If Guarantor receives or if the
Borrower issues to Guarantor or any other party any such property, Guarantor
will immediately and physically deliver it to Lender or, if appropriate, take
such other actions as may be necessary to create a security interest in such
property in favor of the Lender, to be held subject to this Agreement as if the
same were the Stock.


SECTION 1.2 Establishment of Pledge. Guarantor, concurrently with his execution
of this Agreement, shall deliver to Lender all of the certificates or other
documents evidencing the Stock, accompanied by duly executed Stock Assignment
Separate From Certificate transferring in blank to the Lender the stock
evidenced by said certificates (if necessary).


SECTION 1.3 Lender's Authority. Guarantor hereby authorizes Lender to keep and
preserve the certificates or other documents evidencing the Stock in Lender's
possession. pending full satisfaction and performance by Guarantor of all
agreements, promises and obligations provided hereunder.
 
 
1

--------------------------------------------------------------------------------

 

 
SECTION 1.4 Shares Transferable. Guarantor may transfer the Stock to a
transferee who agrees in writing to take such Stock subject to this Agreement
and to be bound by the terms and conditions of this Agreement. References herein
to Guarantor include any such transferee.


SECTION l.5 Guarantor's Rights. Except as herein provided and provided that
Borrower is not in default under the provisions of the Loan, the Debenture or
any agreement related thereto, and Guarantor is not in default under the
provisions of the Continuing Guarantee, the Debenture, or any agreements related
thereto, Guarantor shall be entitled to receive and collect any and all cash
dividends accruing with respect to the Stock held under this Agreement and shall
have and retain all voting rights in connection therewith; provided, however, no
dividends, salary or bonuses or any other amounts of any type or nature shall be
paid, regardless of past practices, if the amount would materially threaten to
impair Borrower's solvency or ability to meet all of its material obligations in
the ordinary course of business.


SECTION 1.6 Additional Shares. Unless otherwise agreed to in writing by the
Lender, the Borrower shall not issue, nor shall Guarantor cause the Borrower to
issue, any equity securities to any person without first obtaining the prior
written consent thereto of the Lender, which consent the Lender may grant or
withhold in their sole and absolute discretion. If any such additional shares
are issued, all of such additional shares shall be subject to this Agreement.


SECTION 1.7 Protection of Lender.


(a) The parties hereto shall execute such agreements as Lender shall reasonably
request for the protection of Lender. As between Lender and any other party
hereto, such agreements shall control. As between the parties hereto other than
Lender, this Agreement shall control.


(b) Lender shall not be liable to Guarantor for any act (including, without
limitation, any act of active negligence) or omission by Lender unless Lender's
conduct constitutes willful misconduct or gross negligence.


(c) Guarantor hereby agree to indemnify and to hold Lender harmless from and
against all losses, liabilities, claims, damages, costs and expenses (including
actual attorneys' fees and disbursements) with respect to (i) any action
(including, without limitation, any act of active negligence) taken or any
omission by Lender with respect to this Agreement, provided that Lender's
conduct does not constitute willful misconduct or gross negligence, and (ii) any
claims arising out of Guarantor's ownership of the Stock or the Lender's
security interest therein.


(e) Lender shall have no liability or responsibility for the legality,
genuineness or sufficiency of the certificates or any other documents
representing the Stock or of the assignments thereof, or of any other documents
deposited with Lender.
 
 
2

--------------------------------------------------------------------------------

 
 
3

--------------------------------------------------------------------------------

 

 
(a) Guarantor agrees to pay to Lender the amount of any and all expenses,
including the fees and expenses of counsel and of any experts and agents, which
Lender may incur (if any) in connection with (a) the administration of this
Agreement. (b) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Stock, (c) the exercise or enforcement of
any of the rights of the Lender hereunder, and (d) the failure by the Lender to
perform or observe any of the provisions hereof.


SECTION 1.8 Default.


(a) Whenever Guarantor is in default hereunder or any of the agreements and
instruments related thereto or hereto, Lender shall immediately be authorized,
without prior notice to Guarantor, to cause the Stock to be sold.


(b) The proceeds of any such sale shall be first applied to the payment of all
costs and expenses of every kind for sale and delivery, including, without
limitation, Lender's expenses (as defined in the last sentence of Section 1.7
hereof) and, after deducting such costs and expenses, Lender shall apply the net
proceeds therefrom toward the satisfaction of all amounts owed to the Lender
under the Loan in accordance with the provisions of the Loan and applicable
California law. Lender shall remit any remaining amounts to Guarantor.


(c) Once Lender transfers or sells the Stock, and applies the proceeds from any
such transfer or sale pursuant to the provisions hereof, the Lender shall be
fully discharged thereafter from all liability and responsibility with respect
to the Stock so transferred or sold.


SECTION 1.9 Release from Pledge. When Lender determines, in its sole discretion.
that the entire principal balance of the Loan, together with all accrued
interest and all other amounts due thereunder have been unconditionally paid and
performed in full, Lender shall deliver to Guarantor the Stock remaining in
Lender's possession, and all obligations among the Lender, on the one hand, and
the Guarantor, on the other hand, shall thereupon cease. If at any time any
payment of the principal of, or interest on the Loan or any other amount payable
by the Borrower under the Loan, the Debenture or other loan documents is
rescinded or must be otherwise restored or returned, the Guarantor shall
immediately deliver to the Lender the Stock.


ARTICLE II
MISCELLANEOUS


SECTION 2.1 Notices. Unless otherwise specified herein, all notices, requests
and other communications to any party hereunder shall be in writing (including
bank wire, telex, facsimile transmission or similar writing).


SECTION 2.2 No Waiver. No failure or delay by the Lender in exercising any
right, power or privilege under the Loan, the Debenture or other loan documents
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.
 
 
4

--------------------------------------------------------------------------------

 

 
SECTION 2.3 Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and is
signed by the Guarantor and is consented to in writing by the Lender.
 
SECTION 2.4 Successors and Assign. This Agreement is for the benefit of the
Lender. All of the provisions of this Agreement shall he binding upon the
parties hereto and their respective successors and assigns except that the
Guarantor may not assign or transfer any of his rights or obligations under this
Agreement.


SECTION 2.5 Integration. This Agreement integrates all the terms and conditions
mentioned herein or incidental hereto, and supersede all oral negotiations and
prior writings with respect to the subject matter hereof.


SECTION 2.6 Attorneys' Fees. If any party hereto, including the Lender, shall
bring an action against the other by reason of any alleged breach of any
covenant, provision or condition or otherwise arising out of this Agreement, the
unsuccessful party shall pay to the prevailing party all attorneys' fees and
costs actually incurred by the prevailing party, in addition to any other relief
to which it may be entitled. As used in this Section, "actual attorneys' fees"
or "attorneys' fees actually incurred" means the full and actual cost of any
legal services actually performed in connection with the matter for which such
fees are sought calculated on the basis of the usual fees charged by the
attorneys performing such services, and shall not be limited to 'reasonable
attorneys' fees" as that term may be defined in statutory or decisional
authority. Lender shall be entitled to reimbursement of Lender's attorneys' fees
and costs from the non- prevailing party in any event.


SECTION 2.7 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


SECTION 2.8 Representation by Counsel.  Lender and Guarantor hereby acknowledge
that they have been represented by counsel in connection with the negotiation,
preparation and execution of this Agreement. Each party represents and warrants
to the other that it has read this Agreement, has had an opportunity to
carefully consider its provisions, has negotiated over its terms and conditions,
and completely understands its content and legal effect.


SECTION 2.9 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA. THE GUARANTOR HEREBY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE COURTS IN LOS ANGELES, CALIFORNIA FOR THE PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. THE GUARANTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH HE MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. THE PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
 
 
5

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written above.


Guarantor:


ASTRATA GROUP, INC
A Nevada corporation




By: /s/ signature        
Its” Chairman & CEO




Borrower:


ASTRATA (ASIA PACIFIC) PTE LTD


By: /s/ signature        
Its: Director




Lender:


FAME TRADING LTD.


By: /s/ signature        
Its: Director
 
 
6